DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the laser must be shown or the feature(s) canceled from the claim(s). Claim 1 claims “a laser configured to generate a laser beam”, however no laser or structural equivalent is shown in the Figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Based on the claim language it is unclear if a single laser beam generated by the laser is received by both the pump laser pulse generator and probe laser pulse generator or if the laser generates a beam for the pump laser pulse generator and another beam for the probe laser pulse generator. If a single beam is generated for both the pump laser and probe laser, is this beam split by a splitter so that pump laser and probe laser each receive the laser beam? If 2 beams are generated, one for the pump laser and the other for the probe laser, are these beams generated sequentially or simultaneously? 
Claim 1 also teaches a controller that controls the pump laser and probe laser. It is unclear if the received laser beam is separate than the controls from the controller. The claims can read as that the laser beam activates the pump laser and probe laser and is the controlled by the controller or the controller can generate the laser beam which activates and controls the pump laser and probe laser.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amiri US 20130018633 in view of Brown US 20050213869.
As to claim 1, Amiri teaches “An optical fiber sensor (Abstract), comprising: an optical fiber (Abstract; [0103]; Figure 20); a pump laser pulse generator configured to receive the laser beam (Figure 20; [0103]) and generate a pump laser pulse; a probe laser pulse generator configured to receive the laser beam and generate a plurality of probe laser pulses (Figure 20; #16; [0103]).” Amiri does not teach a controller controlling the lasers 
Brown teaches “a laser configured to generated a laser beam (Figure 1, teaches laser beam generators. Furthermore, the prior art teaches a controller #122 which controls the pump laser and probe laser. The claimed invention teaches that the controller controls the pump laser and probe laser. Therefore the controller can be interpreted as the element which generates a laser beam to activate the pump laser and probe laser); a controller constructed to control the pump laser pulse generator and the probe laser pulse generator to inject the pump laser pulse and the plurality of probe laser pulses, respectively, into the optical fiber at (Figure 1, #122. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114) so as to generate a plurality of Brillouin gratings at a predetermined spacing (Figure 1; [0041]); and a detector configured to receive reflected pump laser pulses from the plurality of Brillouin gratings, respectively, and provide the reflected pump laser pulses to the controller (Figure 1, #118 and #122; [0041]), wherein a duration of the pump laser pulse is greater than a duration of a probe laser pulse (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Brown with Amari. It is known to use a controller element to control the activity of a pump and probe laser. This increases the accuracy of the sensor it is machine controller. Utilizing a detector is known as well and can be seen in both prior arts however the Brown reference teaches a feedback loop between the detector and controller. This allows for the controller to make any adjustment to increase the accuracy of the laser outputs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863